DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overcenter locking mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 9, “the opening or portal” should be “the vehicle opening or portal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 17 recite an overcenter locking mechanism. It is unclear what constitutes an overcenter locking mechanism. Claims will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 11, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0255991 to Sessa.
Regarding claim 1, Sessa discloses:
A lock mechanism (1), comprising: a lock bracket (4; Examiner used the Merriam-Webster dictionary for a definition of bracket and respectfully submits that element 4 of Sessa reads a fixture projecting from a wall, as defined below.)

    PNG
    media_image1.png
    261
    745
    media_image1.png
    Greyscale

https://www.merriam-webster.com/dictionary/bracket
configured to connect to a door (2) or hatch; a lock pin (11) configured to be selectively moved between an engaged position (fig 2) in which the lock pin engages the lock bracket and a disengaged position (fig 1) in which the lock pin does not engage the lock bracket; and a linkage assembly (7, 12,15, 25, 26) connected to the lock pin and configured to be actuated to reversibly move the lock pin between the engaged position and the disengaged position (see motion between figs 1 and 2), and a door or hatch release device (28) configured to switch the lock pin from the engaged position to the disengaged position if the door or hatch release device is actuated after the linkage assembly has moved the lock pin into the engaged position (see col 3, lines 33-44).
Regarding claim 2, Sessa discloses:
The lock mechanism according to claim 1, further comprising a door operator system (29, 30, 31,33) having an overcenter locking mechanism (30,31), and the door operator system is configured to move the door or hatch relative to a vehicle opening or portal in at least one of the following ways: from an open position (unlocked position seen in fig 1) to a closed position (locked position seen in fig 2), and thereby to close the vehicle opening or portal (see col 3, lines 49-57); from the closed position to the open position, and thereby to open the vehicle opening or portal; and from the close position or open position to an intermediate position, and thereby to partially open or partially close the opening or portal, and the overcenter locking mechanism is configured to selectively lock the door or hatch (31 biases 11 to the closed or locked position), and wherein actuation of the door or hatch release device unlocks the overcenter locking mechanism of the door operator system (28 overcomes the bias of 31, see col 3, lines 33-44).
Regarding claim 7, Sessa discloses:
The lock mechanism according to claim 1, wherein the linkage assembly comprises: a first arm (26) configured to be connected to the door or hatch release device; a second arm (25) connected to the first arm; a rotating shaft (13) connected to the second arm; a cam (21) fixedly connected to the rotating shaft; and a lever (12) rotatably connected to the cam (via 15 and 13) and the lock pin (via 7), and the second arm is connected to the first arm such that movement of the first arm due to operation of the door or hatch release device causes the second arm to rotate about a connection (14) between the second arm and the rotating shaft (movement between figs 1 and 2), which causes rotation of the rotating shaft and the cam, rotation of the cam causes rotation of the lever, and  12rotation of the lever moves the lock pin linearly (the portion of the movement of 11 in the left-right direction as seen in figs 1 and 2 is linear) between the engaged and disengaged positions (see movement between figs 1 and 2).
Regarding claim 8, Sessa discloses:
The lock mechanism according to claim 7, wherein the linkage assembly further comprises a fixed shaft (26), wherein the fixed shaft engages the lever (via 25) to guide the rotation of the lever (movement between figs 1 and 2).
Regarding claim 11, Sessa discloses:
A door assembly for a vehicle (fig 1) having a door opening (opening left by 2 and 3 when opened) formed in or defined by a wall of the vehicle (wall that 2 and 3 slide along), the door assembly comprising: a door operator system (29, 30, 31, 33, operator) configured to move at least one door along the door opening between open and closed positions (see col 3 lines 58-65 and col 4 lines 1-4); a lock mechanism (1) configured to selectively lock the at least one door (fig 1), comprising: a lock bracket (4; Examiner used the Merriam-Webster dictionary for a definition of bracket and respectfully submits that element 4 of Sessa reads a fixture projecting from a wall, as defined below.)

    PNG
    media_image1.png
    261
    745
    media_image1.png
    Greyscale

https://www.merriam-webster.com/dictionary/bracket
 connected to the door; a lock pin (11) configured to be moved between an engaged position (fig 2) in which the lock pin is extended to engage the lock bracket and a disengaged position (fig 1) in which the lock pin is withdrawn from the lock bracket; and a linkage assembly (7, 12,15, 25, 26) connected to the lock pin and configured to be actuated to reversibly move the lock pin between the engaged position and the disengaged position (see motion between figs 1 and 2); and 13a release device (28) configured to disengage the lock mechanism and thereby to unlock the at least one door (see col 3, lines 33-44).
Regarding claim 15, Sessa discloses:
The door assembly according to claim 11, wherein the linkage assembly comprises: a first arm (26) connected to the release device; a second arm (25) connected to the first arm; a rotating shaft (13) connected to the second arm; a cam (21) fixedly connected to the rotating shaft; and a lever (12) rotatably connected to the cam (via 15 and 13) and the lock pin (via 7), and the second arm is connected to the first arm such that movement of the first arm due to operation of the release device causes the second arm to rotate about a connection (14) between the second arm and the rotating shaft (movement between figs 1 and 2), which causes:  14rotation of the rotating shaft and the cam, and rotation of the cam causes rotation of the lever, and rotation of the lever causes linear motion of the lock pin (the portion of the movement of 11 in the left-right direction as seen in figs 1 and 2 is linear)  between the engaged and disengaged positions (movement between figs 1 and 2).
Regarding claim 18, Sessa discloses:
An isolation lock mechanism (1) for a transit vehicle door (fig 1), comprising: a lock bracket (4; Examiner used the Merriam-Webster dictionary for a definition of bracket and respectfully submits that element 4 of Sessa reads a fixture projecting from a wall, as defined below.)

    PNG
    media_image1.png
    261
    745
    media_image1.png
    Greyscale

https://www.merriam-webster.com/dictionary/bracket
configured to be connected to the transit vehicle door; a lock pin (11) configured to be moved between an engaged position (fig 2) in which the lock pin is extended to engage the lock bracket and a disengaged position (fig 1) in which the lock pin is withdrawn from the lock bracket; and a linkage assembly (7, 12,15, 25, 26) connected to the lock pin and configured to be actuated to move the lock pin between the engaged position and the disengaged position (see motion between figs 1 and 2), wherein the linkage assembly is configured to be connected to an emergency release device (28) such that operation of the emergency release device actuates the linkage assembly to move the lock pin from the engaged position to the disengaged position (see col 3, lines 33-44), and the linkage assembly comprises:  15a first arm (26) configured to be connected to the emergency release device; a second arm (25) connected to the first arm; a rotating shaft (13) connected to the second arm; a cam (21) fixedly connected to the rotating shaft; and a lever (12) rotatably connected to the cam (via 15 and 13) and the lock pin (via 7), wherein the second arm is connected to the first arm such that movement of the first arm due to operation of the emergency release device causes the second arm to rotate about a connection (14) between the second arm and the rotating shaft (movement between figs 1 and 2), which causes rotation of the rotating shaft and the cam, wherein rotation of the cam causes rotation of the lever, and rotation of the lever causes linear motion of the lock pin (the portion of the movement of 11 in the left-right direction as seen in figs 1 and 2 is linear) between the engaged and disengaged positions (movement between figs 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0255991 to Sessa in view of US 6446389 to Heffner et al. (Heffner).
Regarding claim 3, although Sessa doesn’t explicitly disclose: The lock mechanism according to claim 1, wherein the linkage assembly is configured to be switched between an activated state in which operation of the door or hatch release device 11actuates the linkage assembly and a deactivated state in which operation of the door or hatch release device does not actuate the linkage assembly.

However, Heffner teaches that it is well known in the art for a linkage assembly (13, 12L/R, 6L/R) to be  configured to be switched between an activated state (fig 2) in which operation of the door or hatch release device (10) 11actuates the linkage assembly and a deactivated state (fig 3) in which operation of the door or hatch release device does not actuate the linkage assembly (col 4, lines 59 -67 and col 5 lines 1-2). It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention at least because doing so provides a locking mechanism to provide safety and prevent undesired open/closing of the door.
Claim 12 is rejected as per rejection of claim 3 above.

Allowable Subject Matter
Claims 4-6, 9-10, 13-14, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675